Citation Nr: 9924487	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-06 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for thoracic disc 
disease.

4.  Entitlement to assignment of a disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD). 

5.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter arises from June 1995, April 1996, and February 
1998 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The April 
1996 decision increased the veteran's PTSD rating to 50 
percent, effective from the date of the original award of 
service connection.  The veteran noted his disagreement and 
in February 1998 the RO denied a rating in excess of 50 
percent for PTSD.  His appeal was perfected in July 1998 as 
to both the April 1996 and February 1998 rating decisions and 
his case was referred to the Board of Veterans' Appeals 
(Board) for resolution.

The Board notes that the veteran's claim for service 
connection for thoracic disc disease was styled by the RO as 
an issue of whether new and material evidence had been 
submitted to reopen the claim.  However, the Board finds that 
a June 1996 statement from the veteran requesting an increase 
in his back disability rating should have been construed as a 
notice of disagreement to the June 1995 rating decision.  
Thus, a final decision has not been rendered in this matter.  
Nevertheless, in view of the grant of service connection, as 
discussed in the following decision, the Board finds that the 
veteran is not prejudiced by a failure to remand the claim 
for the issuance of a statement of the case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and a total compensation  rating based on individual 
unemployability will be addressed in the remand part of this 
decision. 

FINDINGS OF FACT

1.  There is no medical evidence of a diagnosed right knee 
condition or a diagnosed right ankle condition. 

2.  The veteran sustained injury to his back when he was 
blown from a personnel carrier after a rocket explosion 
during his Vietnam service.

3.  The veteran has degenerative disc disease of T1-T2 that 
is likely related to a back injury he suffered during 
service. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
right knee condition and a right ankle condition are not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's thoracic disc disease was incurred as a 
result of injury during military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (1998).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, as an initial matter, as with all claims for VA 
benefits, the claimant is charged with presenting a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Right Knee and Right Ankle

In the instant case, the veteran asserts that he developed a 
right knee and right ankle condition secondary to a back 
injury during service.  However, the Board finds that he has 
failed to cross the initial threshold of establishing a well-
grounded claim.  There is no medical evidence of a diagnosed 
right knee condition or right ankle condition.  The veteran's 
service medical records show no complaints or clinical 
findings regarding his right knee and right ankle.  Although 
a portion of the records were destroyed, there was evidence 
of a shrapnel injury to the left hand, left knee and left 
foot, and a contusion to the chest, and the veteran has been 
granted service connection for each of these conditions.  
Most significantly, the veteran has no currently diagnosed 
disability of the right knee or right ankle.  He has had the 
benefit of three VA orthopedic examinations in May 1969, 
February 1997, and May 1997, and none of the examiners 
reported any diagnosis or clinical findings with respect to 
the right knee or right ankle.  

Accordingly, as there is no diagnosed disorder of the right 
knee or right ankle, the claim must be denied as not well 
grounded.  The Board is aware of no circumstance in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veteran's claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  Also, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection denied herein.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

B.  Thoracic Disc Disease

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.   

In this case, the veteran asserts that he injured his back 
during service when he was thrown from a personnel carrier 
after a rocket exploded.  The record reveals that portions of 
his service medical records were destroyed by fire during a 
rocket and mortar attack on his Battalion Aid Station in 
February 1968.  However, his separation examination report of 
September 1968 noted that he was wounded twice during service 
in Vietnam, and "blown from a personnel carrier" by 
artillery fire in 1967.  He also received the Purple Heart 
and the Combat Infantryman Badge.  His combat status is 
unquestionable.  

Accordingly, as the veteran's claim is well grounded, the 
Board must comply with the mandate of 38 U.S.C.A. § 5107(a) 
and assist the veteran in development of his claim.  In that 
regard, and in light of the veteran's combat status, the 
Board must consider the application of 38 U.S.C.A. § 1154(b), 
which provides that in the case of a combat veteran, 
satisfactory lay or other evidence of service incurrence of 
an injury, if consistent with the circumstances, conditions, 
or hardships of such service, shall be accepted as sufficient 
proof of service connection, notwithstanding the fact that 
there is no official record of such incurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991).  Moreover, the Court has interpreted 
this to mean that once a combat veteran has established the 
presence of a current disability and has shown through 
competent evidence, a nexus to service, "then the claimant 
prevails on the merits unless VA produces 'clear and 
convincing evidence' to the contrary - that is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim."  Arms v. West, 12 Vet. App. 188, 195 
(1999).  

Private outpatient records of October 1994 note that the 
veteran sustained injury to his left shoulder and upper back 
during service when he was thrown backward after a rocket 
explosion.  He complained of pain in his left shoulder and 
upper back since that time.  His diagnosis was chronic pain 
syndrome and he was referred for physical therapy.  In May 
1995, a magnetic resonance imaging (MRI) evaluation of the 
cervical spine was performed and he was found to have a 
midline herniation at T1 and T2.  The diagnosis was T1-T2 
herniated nucleus pulposus.

Subsequent VA examination reports do not include evaluations 
of the veteran's back but they do include notations of his 
wounds and injuries sustained during service.  His report of 
being thrown and landing on his back after an explosion was 
reported several times and appears consistent with the 
original recitation.  

The RO denied the veteran's claim in June 1995 on the basis 
that there was no evidence of back injury during service and 
no medical evidence to show that a back condition was 
incurred during service.  The Board concludes otherwise.  In 
view of the foregoing lay evidence of injury that is 
consistent with the circumstances of the veteran's service, 
and the diagnosis of thoracic disc disease that the physician 
related to the veteran's injury during service, the Board 
finds that resolution of reasonable doubt in the veteran's 
favor is warranted.  Therefore, the veteran is entitled to 
service connection for thoracic disc disease, as there is no 
clear and convincing evidence to show otherwise.  Id. 


ORDER

Entitlement to service connection for a right knee condition 
and right ankle condition is denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to service connection for thoracic disc 
disease is granted.


                                                           
REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
(The veteran was granted service connection for PTSD 
effective November 1995.  He was initially assigned a 30 
percent rating and he noted his disagreement in April 1996.  
The rating was increased to 50 percent, effective from the 
original date of service connection, subsequent to submission 
of additional medical evidence and the veteran's request for 
reconsideration.)  Thus, the Board must look to whether a 
compensable rating is warranted from the effective date of 
the allowance.  Id at 126.  However, for the reasons 
explained below, the Board finds that appellate review must 
be deferred because further development of this issue is 
warranted. 

In reviewing the record, the Board finds that there is a 
great deal of disparity with some of the relevant psychiatric 
findings reported in recent years.  While a psychiatric 
disorder such as PTSD may well be characterized by periods of 
exacerbations and improvement of symptoms, GAF scores of from 
25 to 90 have been reported in this case.  Moreover, it 
appears that the two most recent VA psychiatric examinations, 
performed in 1997 by the same examiner, revealed conflicting 
findings in that GAF scores of 90 were noted on both 
occasions, which is consistent with absent or minimal 
symptoms, but both evaluations also indicate that the 
veteran's PTSD remains symptomatic and productive of social 
and industrial impairment.  It is the Board's judgment that, 
under these circumstances, a psychiatric examination, which 
indicates whether or not the veteran has the various signs 
and symptoms which are listed for the different percentage 
ratings for PTSD under the current schedular rating criteria 
(38 C.F.R. § 4.130, Code 9411 (1998)), and wherein the 
psychiatrist explains the meaning of the GAF score and 
provides a clear assessment of occupational and social 
impairment due exclusively to PTSD (to the exclusion of other 
conditions), is warranted. 

In view of the Board's decision to grant service connection 
for a thoracic spine disability and to remand the issue of 
entitlement to a rating in excess of 50 percent for PTSD, 
appellate review of the issue of a TDIU must be deferred 
pending the completion of the development requested in this 
remand.  The Board also finds that a social and industrial 
survey would be helpful in resolving this particular issue. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran for 
the purpose of determining whether he has 
received any evaluation or treatment for 
his psychiatric disorder and/or thoracic 
spine disability in recent years.  Any 
relevant medical records that are not 
already on file should be obtained and 
associated with the claims file.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the RO should have the 
veteran undergo a VA social and 
industrial survey, followed by a VA 
psychiatric examination by a psychiatrist 
other than the one who performed the 1997 
evaluations, to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
The examining psychiatrist should be 
provided with a copy of the current 
psychiatric rating criteria for PTSD (38 
C.F.R. § 4.130, Code 9411 (1998)), and 
the doctor should specifically indicate 
whether or not the veteran has the 
various signs and symptoms which are 
listed for the different percentage 
ratings.  A GAF score should be assigned 
and its meaning explained.  The doctor 
should provide a clear assessment of 
occupational and social impairment due 
exclusively to PTSD (to the exclusion of 
other conditions). 

3.  After the development requested above 
has been completed, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 50 percent for 
PTSD, with the application of "staged 
ratings" if indicated based upon the 
facts found during the time period in 
question (Fenderson v. West, 12 Vet. App. 
119 (1999)), and a TDIU.  If any part of 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, which 
explains the reasons for the denial of 
the benefit sought, and they should be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). The 
purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

